Name: Commission Regulation (EC) NoÃ 702/2008 of 23Ã July 2008 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: civil law;  international affairs;  cooperation policy;  rights and freedoms;  Africa;  defence
 Date Published: nan

 24.7.2008 EN Official Journal of the European Union L 195/19 COMMISSION REGULATION (EC) No 702/2008 of 23 July 2008 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2008/605/CFSP of 22 July 2008 (2) amends the Annex to Common Position 2004/161/CFSP (3) by adding 41 names. Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 777/2007 (OJ L 173, 3.7.2007, p. 3). (2) OJ L 194, 23.7.2008, p. 34. (3) OJ L 50, 20.2.2004, p. 66. Common Position as last amended by Common Position 2008/135/CFSP (OJ L 43, 19.2.2008, p. 39). ANNEX Annex III to Regulation (EC) 314/2004 is amended as follows: (a) after the title of Annex III the following heading is inserted: (b) the following natural persons are added after number 131 of the list: Name Function/reasons for listing 132. Air Vice Marshal (AVM) Abu Basutu Matebeleland South, Perpetrator of the electoral campaign of terror 133. Chimedza, Paul, Dr President of the World Medical Association, Zimbabwe branch, who has refused to assist MDC (opposition) victims 134. Chingoka, Peter Head of Zimbabwe Cricket Federation, who expressed public support for the electoral campaign of terror 135. Chinotimba, Joseph Deputy Chairman, Zimbabwe National Liberation War Veterans, Zanu-PF militia leader 136. Col. Chipwere Bindura South, Perpetrator of the electoral campaign of terror 137. Chiremba, Mirirai Central Bank (RBZ) Financial Intelligence Unit Chief 138. Chiwenga, Jocelyne Business woman and wife of the Commander of the Zimbabwe Defence Force (General Chiwenga) 139. Dube, Tshingo MD/CEO Zimbabwe Defence Industries and ZANU-PF parliamentary candidate 140. Gono, Gideon Governor of Central Bank (RBZ) 141. Col. C. T. Gurira Mhondoro Mubaira, Perpetrator of the electoral campaign of terror 142. Col. Gwekwerere Chinhoyi, Perpetrator of the electoral campaign of terror 143. Huni, Munyaradzi Journalist at the public and pro-government newspaper The Herald, who incited the electoral campaign of terror 144. Jangara, Thomsen Assistant Commissioner/Chief Superintendent, officer in charge, based at Southerton, commands Harare South, Perpetrator of violence in March 2007 145. Air Vice Marshal (AVM) Karakadzai Harare Metropolitan Province, Perpetrator of the electoral campaign of terror 146. Kazembe, Joyce [Deputy] Vice-President of Zimbabwe Electoral Commission (ZEC) 147. Kereke, Munyaradzi Principal Advisor to Central Bank (RBZ) Governor Gideon Gono 148. Brig. Gen. Khumalo Matebeleland North, Perpetrator of the electoral campaign of terror 149. Maj. R. Kwenda Zaka East, Perpetrator of the electoral campaign of terror 150. Col. G. Mashava Chiredzi Central, Perpetrator of the electoral campaign of terror 151. Col. F. Mhonda Rushinga, Perpetrator of the electoral campaign of terror 152. Moyo, Gilbert War veteran  involved in numerous crimes in Mashonaland West (Chegutu), Zanu-PF militia leader 153. Lt. Col. Mpabanga Mwenezi East, Perpetrator of the electoral campaign of terror 154. Air Vice Marshal (AVM) Muchena Midlands, Perpetrator of the electoral campaign of terror 155. Lt. Col. Muchono Mwenezi West, Perpetrator of the electoral campaign of terror 156. Col. Mutsvunguma Headlands, Perpetrator of the electoral campaign of terror 157. Col. M. Mzilikazi (MID) Buhera Central, Perpetrator of the electoral campaign of terror 158. Brig. Gen. D. Nyikayaramba Mashonaland East, Perpetrator of the electoral campaign of terror 159. Patel, Bharat New acting Attorney-General 160. Rangwani, Dani Detective Inspector, involved in torture and detention of MDC activists, Perpetrator of violence in March 2007 161. Maj. Gen. E. A. Rugeje Masvingo Province, Perpetrator of the electoral campaign of terror 162. Brig. Gen. Rungani Retired Brigadier General, Perpetrator of the electoral campaign of terror 163. Brig. Gen. Shungu Mashonaland Central, Perpetrator of the electoral campaign of terror 164. Col. C. Sibanda Bulawayo Province, Perpetrator of the electoral campaign of terror 165. Brig. Gen. Sigauke Mash West Province, Perpetrator of the electoral campaign of terror 166. Brig. Gen. Tarumbwa Manicaland and Mutare South, Perpetrator of the electoral campaign of terror 167. Tonderai Matibiri, Innocent Deputy Police Commissioner (Mugabes African nephew or close cousin , brought in at senior level to take over as next police Commissioner), Perpetrator of violence in March 2007 168. Zvayi, Caesar Journalist at the public and pro-government newspaper The Herald, who incited the electoral campaign of terror (c) The following heading is added: Name Reasons for listing/address 169. Cold Comfort Farm Trust Co-operative Owned by Didymus Mutasa, Grace Mugabe also involved. Address: 7 Cowie Road, Tynwald, Harare, Zimbabwe 170. Jongwe Printing and Publishing Company (PVT) Ltd (alias (a) Jongwe Company (PVT) Ltd; (b) Jongwe printing and publishing company) Zanu-PFs publishing arm. Address: (a) 14 Austin Road, Coventry Road, Workington, Harare, Zimbabwe, (b) PO Box 5988, Harare, Zimbabwe 171. Zidco Holdings (alias Zidco Holdings (PVT) Ltd) Zanu-PF financial holding company. Address: PO Box 1275, Harare, Zimbabwe 172. Zimbabwe Defence Industries (PVT) Ltd Wholly owned by the Government of Zimbabwe. Directors include Leo Mugabe and Solomon Mujuru. Address: 10th Floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe